UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 17, 2008 SECURED DIGITAL APPLICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware 0-25658 84-1357927 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 230 Park Avenue, 10th Floor New York, New York (Address of Principal Executive Offices) (Zip Code) (212) 551-1747 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 17, 2008, Secured Digital Applications, Inc. issued a press release announcing the approval of a stock repurchase program.A copy of the press release is attached as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (c)Exhibits. Exhibit No. Identification of Exhibits Press release dated December 17, 2008 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SECURED DIGITAL APPLICATIONS, INC. Date: December 22, 2008 By: /s/ Patrick Soon-Hock Lim Patrick Soon-Hock Lim Chairman & Chief Executive Officer
